Citation Nr: 0423450	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  03-28 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial increased disability rating for 
tinnitus, currently evaluated as 10 percent disabling.  

2.  Entitlement to service connection for a low back 
disability.  

3.  Whether a timely substantive appeal was filed from the 
May 16th, 2002 rating action, which denied service connection 
for Barrett's esophagitis with heartburn.  

4.  Whether a timely substantive appeal was filed from the 
May 16th, 2002 rating action, which granted service 
connection for residuals of an appendectomy including a scar 
and assigned a noncompensable evaluation to this disability, 
effective from December 20th, 2001.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from January 1954 
to December 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Department of 
Veterans Affairs Regional Office (RO) in No. Little Rock, 
Arkansas.  In a May 2002 decision, the RO denied service 
connection for a low back disability and for Barrett's 
esophagitis with heartburn.  Also by this determination, the 
RO granted service connection for residuals of an 
appendectomy including a scar and assigned a noncompensable 
evaluation to this disability, effective from December 20th, 
2001.  Subsequently, by an October 2002 rating action, the RO 
granted service connection for tinnitus and awarded a 
10 percent evaluation, effective from December 20th, 2001.  

The issues of entitlement to service connection for a low 
back disability and whether a substantive appeal was timely 
filed from the May 16th, 2002 rating action, which denied 
service connection for Barrett's esophagitis with heartburn 
and granted service connection for residuals of an 
appendectomy including a scar and assigned a noncompensable 
evaluation, will be addressed in the REMAND portion of this 
decision.  

Also by the May 2002 rating action, the RO denied the issue 
of entitlement to service connection for a foot disability, 
to include ingrown toenails of both great toes.  
Subsequently, at the personal hearing conducted before the 
undersigned Veterans Law Judge at the RO in March 2004, the 
veteran withdrew this claim from appellate review.  2004 
hearing transcript (2004 T.) at 2.  Consequently, this issue 
is not before the Board for appellate review.  

Statements by the veteran and his representative at the March 
2004 Board hearing could be construed as claims of service 
connection for vertigo and sleep apnea.  These matters have 
not been developed for appellate review and are referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The veteran is in receipt of a 10 percent disability 
rating, the schedular maximum, for service-connected 
tinnitus.

3.  The veteran has not submitted evidence tending to show 
that his tinnitus is unusual, requires frequent periods of 
hospitalization or causes unusual interference with work 
other than that contemplated within the schedular standards.  


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 
10 percent for the service-connected tinnitus have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.87, Diagnostic Codes 6100, 6200, 6204, 6260 
(2002) and (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges that, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) became 
effective.  See, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In particular, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of VA with respect to the duty to notify and 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment but not yet final as of 
that date.  Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)).  See also, Holliday v. Principi, 14 Vet. App. 280 
(2001).

In a letter issued in January 2002 in the present case, the 
RO informed the veteran of the criteria used to adjudicate 
his claim for service connection for tinnitus as well as the 
type of evidence needed to substantiate this issue (including 
the type of evidence that VA would obtain for him and the 
specific information necessary from him).  Also in this 
document, the RO informed the veteran of his opportunity to 
submit "evidence . . . show[ing] that [the ringing in his 
ears was] . . . incurred in or aggravated by . . . [his] 
military service and . . . [has] existed continuously from 
the date of . . . [his] discharge to the present time."  

Thereafter, by the October 2002 rating action, the RO granted 
service connection for tinnitus and awarded an evaluation of 
10 percent for this disability, effective from December 20th, 
2001.  Following receipt of notification of the decision, the 
veteran, in January 2003, submitted a notice of disagreement 
with the 10 percent evaluation assigned to his 
service-connected tinnitus.  This document is the first one 
in which the veteran raised the initial rating issue.  When, 
as in the present case, VA receives a notice of disagreement 
raising a new issue, VA is required to take proper action and 
to issue a statement of the case if the disagreement is not 
resolved.  However, VA is not required to provide notice of 
the information and evidence necessary to substantiate the 
newly raised claim pursuant to the VCAA.  VAOPGCPREC 8-2003 
(Dec. 22, 2003).  Further review of the claims folder 
indicates that, in August 2003, the RO issued a statement of 
the case regarding the issue of entitlement to an initial 
increased rating for the service-connected tinnitus.  
Consequently, the Board concludes that the notification 
requirements of the VCAA are satisfied with regard to the 
veteran's claim for an initial increased rating for his 
service-connected tinnitus.  

Further, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  A review 
of the claims folder indicates that the RO has obtained 
available and relevant post-service treatment records 
adequately identified by the veteran.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Also, during the current appeal, the veteran underwent two 
pertinent VA examinations.  

Factual Background

According to DD Form 214, Report Of Separation From The Armed 
Services of The United States, the veteran had approximately 
ten-and-a-half months of foreign and/or sea service.  His 
most significant duty assignment was that of a cannoneer.  

The service medical records are negative for complaints of, 
treatment for, or findings of tinnitus.  At the separation 
examination conducted in December 1955, the veteran denied 
ever having experienced ear trouble.  This examination 
demonstrated that the veteran's ears were normal and that he 
had hearing acuity (by whispered voice testing) of 15/15 
bilaterally.  

A July 2002 VA medical record reflecting outpatient treatment 
for low back pain notes that the veteran's medical history 
includes bilateral tinnitus.  At a VA outpatient treatment 
session completed in September 2002, the veteran reported 
experiencing tinnitus.  The report of this session includes a 
notation that the veteran was scheduled for an upcoming ear, 
nose, and throat evaluation.  

At a VA scars examination conducted one day later in 
September 2002, the veteran reported that, during his 
military duty, he served with an artillery unit and, as such, 
was exposed to a lot of loud noise.  He described constant 
bilateral tinnitus.  The examiner noted that the veteran was 
scheduled to undergo an audiological evaluation.  

Approximately one-and-a-half weeks later in October 2002, the 
veteran underwent a VA audiological examination.  According 
to the report of this evaluation, the examiner had reviewed 
the veteran's claims folder.  In addition, the examiner 
acknowledged that the service medical records indicated that 
the veteran had undergone whispered voice testing of his 
hearing at his December 1955 separation examination.  The VA 
examiner explained that whispered voice testing "is 
considered inadequate for identifying high frequency hearing 
loss."  

At the October 2002 VA examination, the veteran complained of 
hearing difficulty as well as ringing in his ears since 1955 
when he was exposed to artillery noise during service.  The 
veteran explained that, although his tinnitus was originally 
intermittent, it has been (within the 16 to18 years prior to 
the VA examination) constant.  In addition, the veteran 
described a significant history of post-military occupational 
noise exposure, including during saw mill and construction 
work.  Following an audiogram, the examiner diagnosed 
bilateral sensorineural hearing loss.  Further, the examiner 
expressed his opinion that "it is as likely as not that at 
least a portion of the veteran's hearing loss is related to 
military noise exposure" and that "[i]t is also as likely 
as not that [the] onset of intermittent tinnitus is related 
to military noise exposure."  The examiner also acknowledged 
that the veteran had significant post-military occupational 
noise exposure "that likely contributed to his current 
hearing loss and increased tinnitus problems."  

In October 2002, the RO considered this in-service, and 
post-service, evidence and concluded that service connection 
for tinnitus was warranted.  Consequently, the RO granted 
service connection for tinnitus and awarded a compensable 
evaluation of 10 percent, effective from December 2001, for 
this disability.  

According to additional VA medical records subsequently 
received, in April 2002, the veteran reported having tinnitus 
since 1960.  At a November 2002 VA outpatient treatment 
session, the veteran reported that his chief complaints were 
tinnitus and sensorineural hearing loss.  He also stated that 
he had a long history of exposure to significantly loud noise 
during his military duty when he operated a large gun.  The 
examiner noted that an audiological evaluation demonstrated 
moderate to severe sensorineural hearing loss and that a 
physical evaluation of the veteran's ears reflected the 
presence of significant cerumen bilaterally.  The examiner 
cleaned the veteran's ears and recommended hearing aids.  

At a personal hearing conducted before a hearing officer at 
the RO in March 2003, the veteran testified that he 
experiences constant ringing in both of his ears.  
2003 hearing transcript (2003 T.) at 3-5.  

Two-and-a-half weeks later in the same month, the veteran 
underwent a VA audiological examination.  At that time, he 
described poor hearing as well as tinnitus in both ears since 
1954 and 1955 when he was exposed to artillery noise during 
active duty.  He explained that, at first, the ringing in his 
ears was intermittent but that, for the past approximately 
20 years, this symptomatology has been constant.  He denied 
any civilian noise exposure.  Following objective 
examination, the examiner concluded that the results were 
inconsistent.  

At the March 2004 personal hearing, the veteran testified 
that the ringing in his ears has increased and that this 
symptomatology has also resulted in his being thrown off 
balance, becoming dizzy, and stumbling.  2004 T. at 4-9.  
According to the veteran's testimony, he does not remember if 
a diagnosis of vertigo has been made.  2004 T. at 6.  

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

The veteran is service-connected for tinnitus and assigned a 
10 percent disability rating pursuant to 38 C.F.R. § 4.87, 
Diagnostic Code 6260, effective from October 2001.  The 10 
percent rating is the maximum schedular rating for tinnitus 
under Diagnostic Code 6260. In evaluating the severity of a 
particular disability, it is essential to consider its 
history.  38 C.F.R. §§ 4.1 and 4.2 (2003).  

A revision to 38 C.F.R. § 4.87, Diagnostic Code 6260 was made 
effective June 13, 2003 by adding notes that follow the 
diagnostic code.  Relevant to the veteran's appeal, Note (2), 
as revised, sets out:  [a]ssign only a single evaluation for 
recurrent tinnitus, whether the sound is perceived in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, Note (2) as amended and published at 68 Fed. Reg. 
25,822, 25,823 (May 14, 2003).

The Board finds that the pertinent regulations do not contain 
any substantive changes that affect this case, but instead 
act as clarification.  In effect, the revised regulations 
amend the Rating Schedule to state more explicitly the method 
of evaluation of tinnitus under Diagnostic Code 6260.  The 
Board also notes that application of either the old or the 
revised criteria under Diagnostic Code 6260 results in the 
same outcome for the veteran.  

While the old rating criteria under DC 6260 did not expressly 
state that the 10 percent rating applied to both unilateral 
and bilateral tinnitus, the intended effect of amending DC 
6260 was to codify a long-standing VA practice by stating 
that recurrent tinnitus will be assigned only a single 10 
percent rating whether it is perceived in one ear, both ears, 
or in the head.  See 68 Fed. Reg. at 25,822.  Furthermore, 
the Board notes that Diagnostic Code 6207 provides criteria 
for the loss of an auricle, which is an entirely different 
disability from tinnitus.  Tinnitus cannot be considered two 
separate disabilities merely because it is perceived to 
affect two ears.  The assignment of separate ratings is 
dependent on a finding that the disease entity is productive 
of distinct and separate symptoms; the evaluation of the same 
disability or the same manifestations under various diagnoses 
is not allowed.  See 38 C.F.R. § 4.14 (2003).  The disease 
entity of "tinnitus" has but one symptom, namely the 
perception of sound in the brain without acoustic stimulus.  
See VAOPGCPREC 2-2003 (May 22, 2003).  

VA's Office of General Counsel, in a precedential opinion, 
ruled that 38 C.F.R. § 4.87, Diagnostic Code 6260, as in 
effect prior to June 10, 1999, and as amended as of that 
date, authorized a single 10 percent disability rating for 
tinnitus, regardless of whether tinnitus is perceived as 
unilateral, bilateral, or in the head.  The opinion further 
indicated that separate ratings for tinnitus for each ear may 
not be assigned under Diagnostic Code 6260 or any other 
diagnostic code.  See VAOPGCPREC 2-2003 (May 22, 2003).  
Precedential opinions of VA's General Counsel are binding on 
the Board.   See 38 U.S.C.A. § 7104(c) (West 2002).

A 10 percent rating is the highest rating available for 
tinnitus, and in this case there is no other applicable code 
that would afford a higher rating.  As such, a disability 
rating for tinnitus in excess of 10 percent under DC 6260 
cannot be granted regardless of whether it affects one ear or 
both ears.  

The Board notes that the veteran's appeal to the Board was 
initiated following an original award of service connection.  
Since the veteran is already receiving the maximum allowable 
rating for the entire appeal period, there is no issue 
regarding staged ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Finally, the evidence does not suggest nor does the veteran 
contend that symptoms attributable to tinnitus would be more 
appropriately evaluated under any alternate diagnostic code, 
and to the extent that an evaluation for tinnitus may be 
combined with other pathology, the veteran is already 
service-connected for a hearing loss disability.  See 
Diagnostic Code 6260, Note (1).

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran's tinnitus results in 
marked interference with his employment or requires frequent 
periods of hospitalization.  Rather, the Board notes that the 
percentage ratings under the Schedule are representative of 
the average impairment in earning capacity resulting from 
diseases and injuries.  38 C.F.R. § 4.1 specifically sets out 
that "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the veteran has not shown 
in this case is that his tinnitus results in unusual 
disability or impairment that renders the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

An initial disability rating greater than 10 percent for the 
service-connected tinnitus is denied.  


REMAND

An appeal to the Board consists of a timely filed notice of 
disagreement (NOD) and, after a statement of the case (SOC) 
has been furnished, a timely filed substantive appeal.  
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2003).  
An NOD must be filed within one year from the date of mailing 
of the notice of the determination.  38 U.S.C.A. § 7105(b)(1) 
(West 2002); see also 38 C.F.R. § 20.201 (2003).  A 
substantive appeal must be filed within 60 days from the date 
the SOC is mailed, or within the remainder of the one-year 
period from the date of mailing of the notice of 
determination, whichever occurs later.  38 U.S.C.A. 
§ 7105(d)(3) (West 2002) and 38 C.F.R. §§ 20.302(b), 20.303 
(2003); see also 38 C.F.R. § 20.202 (2003).  The Board does 
not have jurisdiction over an issue for which an appeal has 
not been timely perfected.  See 38 U.S.C.A. § 7105 (West 
2002); Roy v. Brown, 5 Vet. App. 554 (1993); 38 C.F.R. 
§§ 3.104, 3.105 (2003) (in the absence of a properly 
perfected appeal, the Board is without jurisdiction to 
determine the merits of a case); see also YT v. Brown, 9 Vet. 
App. 195 (1996); Cuevas v. Principi, 3 Vet. App. 542, 546 
(1992).  Cf. Rowell v. Principi, 4 Vet. App. 9 (1993).

A substantive appeal consists of a properly completed VA Form 
9, Appeal to Board of Veterans' Appeals (Form 9), or 
correspondence containing the necessary information.  
Regardless of the particular form, a substantive appeal must 
"either indicate that the appeal is being perfected as to 
all...issues or must specifically identify the issues 
appealed."  In addition, a substantive appeal must "set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed."  
38 C.F.R. § 20.202 (2003); see also 38 U.S.C.A. § 7105(d)(3) 
(West 2002).  

By the May 2002 rating action, the RO denied service 
connection for Barrett's esophagitis with heartburn.  Also by 
this rating action, the RO granted service connection for 
residuals of an appendectomy including a scar and assigned a 
noncompensable evaluation to this disability, effective from 
December 20th, 2001.  On May 21st, 2002, the RO notified the 
veteran of the decision.  On June 13th, 2002, the RO received 
an NOD from the appellant.  On October 30th, 2002, the RO 
furnished the veteran with an SOC, which addressed the issues 
of entitlement to service connection for Barrett's 
esophagitis with heartburn and entitlement to a compensable 
disability evaluation for residuals of an appendectomy 
including a scar.  

In the cover letter attached to the SOC, the RO notified the 
veteran that, in order to complete his appeal, he had to file 
a formal appeal, which he could do by completing and filing 
the enclosed VA Form 9, Appeal to Board of Veterans' Appeals 
(Form 9).  In addition, the RO explained to the veteran that 
the instructions to the attached Form 9 would inform him of 
the amount of time that he had within which to file this 
document.  

Thereafter, in March 2003, the veteran presented testimony 
before a hearing officer at the RO.  However, the veteran 
discussed only claims regarding his low back, tinnitus and 
hearing loss.  He did not mention either his claim for 
service connection for Barrett's esophagitis with heartburn 
or his claim for a compensable disability evaluation for 
residuals of an appendectomy including a scar.  The first 
document which contains a discussion of these issues is the 
transcript of the March 2004 personal hearing conducted 
before the undersigned Veterans Law Judge at the RO.  See, 
2004 T. at 13-19, 26-29.  

The Board acknowledges the fact that the veteran's NOD was 
received at the RO on June 13th, 2002, which was clearly 
within one year of the May 21st, 2002 notification letter.  
Consequently, the Board concludes that the veteran has filed 
a timely NOD.  

Significantly, however, a substantive appeal setting forth 
argument as to the issues of entitlement to service 
connection for Barrett's esophagitis with heartburn or 
entitlement to a compensable disability evaluation for 
residuals of an appendectomy including a scar was not 
received within the period prescribed by law.  Specifically, 
the transcript of the personal hearing conducted before the 
undersigned Veterans Law Judge (at which time the veteran 
discussed both of these claims) was dated in March 2004.  
Clearly this personal hearing occurred more than 60 days 
after the SOC was issued on October 30th, 2002 and more than 
one year following the May 21st, 2002 notification letter.  
38 U.S.C.A. § 7105(d)(3) (West 2002) and 38 C.F.R. 
§§ 20.302(b), 20.303 (2003).  Additionally, no request for an 
extension of time in which to file a substantive appeal was 
received.  

As previously noted, the Board may only exercise jurisdiction 
over an issue after a veteran has filed both a timely NOD to 
a rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. 
Brown, 5 Vet. App. 554 (1993).  Before the Board may find 
that it does not have jurisdiction over an issue because a 
veteran filed an untimely NOD or an untimely substantive 
appeal, the VA must accord the veteran an opportunity to 
submit evidence or argument on these procedural issues.  See 
Marsh v. West, 11 Vet App 468 (1998).  See also VAOPGCPREC 9-
99 (1999).  The Board has thoroughly reviewed the claims file 
in the present case and concludes that this remand is the 
first time that the veteran has been notified of a timeliness 
of appeal question.  The veteran, therefore, has not yet been 
afforded an opportunity to present argument and/or evidence 
on this question; nor has he been provided an SOC or an SSOC 
with respect to the issues of timeliness of his substantive 
appeal in regard to his claim for service connection for 
Barrett's esophagitis with heartburn and his claim for a 
compensable disability evaluation for residuals of an 
appendectomy including a scar.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  See also 38 C.F.R. § 19.29 (2003).  
Consequently, the Board will remand the matter to the RO to 
avoid the possibility of prejudice.  38 C.F.R. § 19.9 (2003).  

At the March 2004 personal hearing, the veteran testified 
that he initially sustained a back sprain during active duty 
as a result of his in-service responsibilities, which 
included lifting and carrying heavy objects.  He denied 
getting any medical treatment for his back during service.  
2004 T. at 10-13, 21-22.  According to the veteran's 
testimony, sometime in the 1970s and 1980s, he sought back 
treatment from two or three different chiropractors.  2004 T. 
at 22-25.  

A review of the claims folder indicates that no attempt has 
been made to obtain copies of these medical records.  A 
remand is necessary, therefore, to accord the RO an 
opportunity to procure, and to associate with the claims 
folder, any such available documents.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all private health care 
providers who rendered back treatment to 
him since his separation from active 
service in December 1955.  The Board is 
particularly interested in records of 
back treatment that the veteran received 
from chiropractors in the 1970s and 
1980s.  After furnishing the veteran the 
appropriate release forms where 
necessary, the RO should obtain the 
complete clinical records from each 
health care provider identified by the 
veteran that have not been previously 
procured and associated with the claims 
folder.  

2.  In addition, the RO should contact 
the veteran and his representative and 
notify them of the right to submit 
evidence, argument, and/or comment with 
regard to the question of timeliness of 
the veteran's substantive appeal in 
regard to his claim for service 
connection for Barrett's esophagitis with 
heartburn and his claim for a compensable 
disability evaluation for residuals of an 
appendectomy including a scar.  The 
veteran should be informed of his right 
to request a hearing on the matter if he 
so desires.  

3.  The RO should then adjudicate the 
issues of entitlement to service 
connection for a low back disability; 
whether a timely substantive appeal was 
filed from the May 16th, 2002 rating 
action, which denied service connection 
for Barrett's esophagitis with heartburn; 
and whether a timely substantive appeal 
was filed from the May 16th, 2002 rating 
action, which granted service connection 
for residuals of an appendectomy 
including a scar and assigned a 
noncompensable evaluation to this 
disability, effective from December 20th, 
2001.  If the decisions remain in any way 
adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  This appeal is remanded to the RO via the Appeals 
Management Center in Washington, DC.  No action is required 
of the veteran until he is notified by the RO.  The veteran 
has the right to submit additional evidence and argument on 
the matters that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



